Exhibit 10.11

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

by and among

TRC COMPANIES, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers,

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO FOOTHILL, INC.

as the Arranger and Administrative Agent

Dated as of July 17, 2006

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of July 17, 2006,
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), TRC COMPANIES, INC., a
Delaware corporation (“Parent”), and each of Parent’s Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”).

The parties agree as follows:

1.             DEFINITIONS AND CONSTRUCTION.

1.1.          Definitions.  Capitalized terms used in this Agreement shall have
the meanings specified therefor on Schedule 1.1.

1.2.          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrowers” or the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

1.3.          Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

1.4.          Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein or


--------------------------------------------------------------------------------




 

in any other Loan Document to the satisfaction or repayment in full of the
Obligations shall mean the repayment in full in cash (or cash collateralization
in accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and that are not required by the provisions of
this Agreement to be repaid or cash collateralized.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

1.5.          Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

2.             LOAN AND TERMS OF PAYMENT.

2.1.          Revolver Advances.

(a)           Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender with a Revolver Commitment agrees
(severally, not jointly or jointly and severally) to make advances (“Advances”)
to Borrowers in an amount at any one time outstanding not to exceed such
Lender’s Pro Rata Share of an amount equal to the lesser of (i) the Maximum
Revolver Amount less the Letter of Credit Usage at such time, and (ii) the
Borrowing Base at such time less the Letter of Credit Usage at such time.

(b)           Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves against the Borrowing Base in
such amounts, and with respect to such matters, as Agent in its Permitted
Discretion shall deem necessary or appropriate, including reserves with respect
to (i) sums that Borrowers or their Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and have failed to pay, and
(ii) amounts owing by Borrowers or their Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the Collateral (other than a
Permitted Lien), which Lien or trust, in the Permitted Discretion of Agent
likely would have a priority superior to the Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

(c)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

2.2.          Intentionally omitted.

2


--------------------------------------------------------------------------------




 

2.3.          Borrowing Procedures and Settlements.

(a)           Procedure for Borrowing.  Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent.  Unless
Swing Lender is not obligated to make a Swing Loan pursuant to Section 2.3(b)
below, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day that is the requested Funding Date
specifying (i) the amount of such Borrowing, and (ii) the requested Funding
Date, which shall be a Business Day; provided, however, that if Swing Lender is
not obligated to make a Swing Loan as to a requested Borrowing, such notice must
be received by Agent no later than 10:00 a.m. (California time) on the Business
Day prior to the date that is the requested Funding Date.  At Agent’s election,
in lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time.  In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.

(b)           Making of Swing Loans.  In the case of a request for an Advance
and so long as either (i) the aggregate amount of Swing Loans made since the
last Settlement Date plus the amount of the requested Advance does not exceed
$2,500,000, or (ii) Swing Lender, in its sole discretion, shall agree to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make an
Advance in the amount of such Borrowing (any such Advance made solely by Swing
Lender pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and
such Advances being referred to collectively as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to Borrowers’ Designated Account.  Each Swing Loan shall be
deemed to be an Advance hereunder and shall be subject to all the terms and
conditions applicable to other Advances, except that all payments on any Swing
Loan shall be payable to Swing Lender solely for its own account.  Subject to
the provisions of Section 2.3(d)(ii), Swing Lender shall not make and shall not
be obligated to make any Swing Loan if Swing Lender has actual knowledge that
(i) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (ii) the requested Borrowing would exceed the Availability on such
Funding Date.  Swing Lender shall not otherwise be required to determine whether
the applicable conditions precedent set forth in Section 3 have been satisfied
on the Funding Date applicable thereto prior to making any Swing Loan.  The
Swing Loans shall be secured by the Agent’s Liens, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(c)           Making of Loans.

(i)            In the event that Swing Lender is not obligated to make a Swing
Loan, then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing.  Each Lender shall make the amount of
such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto.  After Agent’s receipt
of the proceeds of such Advances, Agent shall

3


--------------------------------------------------------------------------------




 

make the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.3(d)(ii), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii)           Unless Agent receives notice from a Lender prior to 9:00 a.m.
(California time) on the date of a Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount.  If and to the extent any Lender shall not
have made its full amount available to Agent in immediately available funds and
Agent in such circumstances has made available to Borrowers such amount, that
Lender shall on the Business Day following such Funding Date make such amount
available to Agent, together with interest at the Defaulting Lender Rate for
each day during such period.  A notice submitted by Agent to any Lender with
respect to amounts owing under this subsection shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to Agent
shall constitute such Lender’s Advance on the date of Borrowing for all purposes
of this Agreement.  If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Advances composing such
Borrowing.  The failure of any Lender to make any Advance on any Funding Date
shall not relieve any other Lender of any obligation hereunder to make an
Advance on such Funding Date, but no Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on any
Funding Date.

(iii)          Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender’s benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other non-Defaulting Lender member of the
Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Administrative Borrower and if no
Default or Event of Default had occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the Lender Group), retain
same to be re-advanced to Borrowers as if such Defaulting Lender had made
Advances to Borrowers.  Subject to the foregoing, Agent may hold and, in its
Permitted Discretion, re-lend to Borrowers for the account of such Defaulting
Lender the amount of all such payments received and retained by Agent for the
account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero.  This Section shall remain effective with respect to such
Lender until (x) the Obligations under this Agreement shall have

4


--------------------------------------------------------------------------------




 

been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Administrative Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof.  The operation of this Section shall
not be construed to increase or otherwise affect the Commitment of any Lender,
to relieve or excuse the performance by such Defaulting Lender or any other
Lender of its duties and obligations hereunder, or to relieve or excuse the
performance by Borrowers of their duties and obligations hereunder to Agent or
to the Lenders other than such Defaulting Lender.  Any such failure to fund by
any Defaulting Lender shall constitute a material breach by such Defaulting
Lender of this Agreement and shall entitle Administrative Borrower at its
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
acceptable to Agent.  In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced
hereunder, and agrees to execute and deliver a completed form of Assignment and
Acceptance in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (other than Bank
Product Obligations, but including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

(d)           Protective Advances and Optional Overadvances.

(i)            Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or (3)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 9 (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”).

(ii)           Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Agent or Swing Lender, as applicable, and either Agent
or Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as (A) after giving effect to such Advances, the outstanding Revolver Usage does
not exceed the Borrowing Base by more than $5,000,000, and (B) after giving
effect to such Advances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount.  In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by the immediately foregoing provisions, regardless of the amount of, or reason
for, such excess, Agent shall notify the

5


--------------------------------------------------------------------------------




 

Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value),
and the Lenders with Revolver Commitments thereupon shall, together with Agent,
jointly determine the terms of arrangements that shall be implemented with
Borrowers intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrowers to an amount permitted by the
preceding paragraph.  In such circumstances, if any Lender with a Revolver
Commitment objects to the proposed terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.  Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.3(e) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

(iii)          Each Protective Advance and each Overadvance shall be deemed to
be an Advance hereunder, except that no Protective Advance or Overadvance shall
be eligible to be a LIBOR Rate Loan and all payments on the Protective Advances
shall be payable to Agent solely for its own account.  The Protective Advances
and Overadvances shall be repayable on demand, secured by the Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Advances that are Base Rate Loans.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit any Borrower in any way.

(e)           Settlement.  It is agreed that each Lender’s funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender’s Pro
Rata Share of the outstanding Advances.  Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of any Borrower) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i)            Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent (1) on
behalf of Swing Lender, with respect to the outstanding Swing Loans, (2) for
itself, with respect to the outstanding Protective Advances, and (3) with
respect to Borrowers’ or their Subsidiaries’ Collections received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement Date”). 
Such notice of a Settlement Date shall include a summary statement of the amount
of outstanding Advances, Swing  Loans, and Protective Advances for the period
since the prior Settlement Date.  Subject to the terms and conditions contained
herein (including Section 2.3(c)(iii)):  (y) if a Lender’s balance of the
Advances (including Swing Loans and Protective Advances) exceeds such Lender’s
Pro Rata Share of the Advances (including Swing Loans and Protective Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m.
(California time) on the Settlement Date,

6


--------------------------------------------------------------------------------




 

transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Protective Advances), and (z) if a
Lender’s balance of the Advances (including Swing Loans and Protective Advances)
is less than such Lender’s Pro Rata Share of the Advances (including Swing Loans
and Protective Advances) as of a Settlement Date, such Lender shall no later
than 12:00 p.m. (California time) on the Settlement Date transfer in immediately
available funds to the Agent’s Account, an amount such that each such Lender
shall, upon transfer of such amount, have as of the Settlement Date, its Pro
Rata Share of the Advances (including Swing Loans and Protective Advances). 
Such amounts made available to Agent under clause (z) of the immediately
preceding sentence shall be applied against the amounts of the applicable Swing
Loans or Protective Advances and, together with the portion of such Swing Loans
or Protective Advances representing Swing Lender’s Pro Rata Share thereof, shall
constitute Advances of such Lenders.  If any such amount is not made available
to Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

(ii)           In determining whether a Lender’s balance of the Advances, Swing
Loans, and Protective Advances is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Advances, Swing Loans, and Protective Advances as
of a Settlement Date, Agent shall, as part of the relevant Settlement, apply to
such balance the portion of payments actually received in good funds by Agent
with respect to principal, interest, fees payable by Borrowers and allocable to
the Lenders hereunder, and proceeds of Collateral.  To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent to that Lender as part of such next Settlement.

(iii)          Between Settlement Dates, Agent, to the extent no Protective
Advances or Swing Loans are outstanding, may pay over to Swing Lender any
payments received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Advances, for application to Swing
Lender’s Pro Rata Share of the Advances.  If, as of any Settlement Date,
Collections of Borrowers or their Subsidiaries received since the then
immediately preceding Settlement Date have been applied to Swing Lender’s Pro
Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances.  During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(f)            Notation.  Agent shall record on its books the principal amount
of the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Protective Advances owing to Agent, and the interests therein of
each Lender, from time to time

7


--------------------------------------------------------------------------------




 

and such records shall, absent manifest error, conclusively be presumed to be
correct and accurate.

(g)           Lenders’ Failure to Perform.  All Advances (other than Swing Loans
and Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Advance (or other extension of credit) hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder.

2.4.          Payments.

(a)           Payments by Borrowers.

(i)            Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein.  Any payment received by Agent
later than 11:00 a.m. (California time), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

(ii)           Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender.  If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

(b)           Apportionment and Application.

(i)            So long as no Event of Default has occurred and is continuing and
except as otherwise provided with respect to Defaulting Lenders, all principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and all payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv) hereof) such payments, and all proceeds of Collateral
received by Agent, shall be applied, so long as no Event of Default has occurred
and is continuing, to reduce the balance of the Advances outstanding

8


--------------------------------------------------------------------------------




 

and, thereafter, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(ii)           At any time that an Event of Default has occurred and is
continuing and except as otherwise provided with respect to Defaulting Lenders,
all payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)          first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)           second, to pay any fees or premiums then due to Agent under the
Loan Documents until paid in full,

(C)           third, to pay interest due in respect of all Protective Advances
until paid in full,

(D)          fourth, to pay the principal of all Protective Advances until paid
in full,

(E)           fifth, ratably to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(F)           sixth, ratably to pay any fees or premiums then due to any of the
Lenders under the Loan Documents until paid in full,

(G)           seventh, ratably to pay interest due in respect of the Advances
(other than Protective Advances), and the Swing Loans until paid in full,

(H)          eighth, ratably (i) to pay the principal of all Swing Loans until
paid in full, (ii) to pay the principal of all Advances until paid in full,
(iii) to Agent, to be held by Agent, for the ratable benefit of Issuing Lender
and those Lenders having a Revolver Commitment, as cash collateral in an amount
up to 105% of the Letter of Credit Usage, and (iv) to Agent, to be held by
Agent, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Event of Default,

(I)            ninth, to pay any other Obligations (including the provision of
amounts to Agent, to be held by Agent, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Agent
in its Permitted Discretion as the amount necessary to secure Parent and its
Subsidiaries’ obligations in respect of Bank Products), and

(J)            tenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

9


--------------------------------------------------------------------------------




 

(iii)          Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

(iv)          In each instance, so long as no Event of Default has occurred and
is continuing, Section 2.4(b)(i) shall not apply to any payment made by
Borrowers to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

(v)           For purposes of Section 2.4(b)(ii), “paid in full” means payment
of all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

(vi)          In the event of a direct conflict between the priority provisions
of this Section 2.4 and any other provision contained in any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.4 shall
control and govern.

2.5.          Overadvances.  Subject to Section 2.3(d)(ii), if, at any time or
for any reason, the amount of Obligations owed by Borrowers to the Lender Group
pursuant to Section 2.1 or Section 2.12 is greater than any of the limitations
set forth in Section 2.1 or Section 2.12, as applicable (an “Overadvance”),
Borrowers immediately shall pay to Agent, in cash, the amount of such excess,
which amount shall be used by Agent to reduce the Obligations in accordance with
the priorities set forth in Section 2.4(b).  Borrowers promise to pay the
Obligations (including principal, interest, fees, costs, and expenses) in
Dollars in full on the Maturity Date or, if earlier, on the date on which the
Obligations are declared due and payable pursuant to the terms of this
Agreement.

2.6.          Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

(a)           Interest Rates.  Except as provided in Section 2.6(c), all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof as follows: (i) if the
relevant Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per
annum rate equal to the Base Rate plus the Base Rate Margin.

(b)           Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any agreements
between Agent and individual Lenders), a Letter of Credit fee (in addition to
the charges, commissions, fees, and costs set forth in Section 2.12(e)) which
shall accrue at a rate equal to 2.75% per annum times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

10


--------------------------------------------------------------------------------




 

(c)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

(i)            all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable hereunder, and

(ii)           the Letter of Credit fee provided for in Section 2.6(b) shall be
increased to 2 percentage points above the per annum rate otherwise applicable
hereunder.

(d)           Payment.  Except as provided to the contrary in Section 2.11 or
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding.  Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
all interest and fees (when due and payable), all Lender Group Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the Bank Product Reserve) to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall initially accrue
interest at the rate then applicable to Advances that are Base Rate Loans
subject to conversion to LIBOR Rate Loans pursuant to Section 2.13 thereafter. 
Any interest not paid when due shall be compounded by being charged to the Loan
Account and shall thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans.

(e)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360-day year for the actual number
of days elapsed.  In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

(f)            Intent to Limit Charges to Maximum Lawful Rate.  In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable.  Borrowers and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrowers are and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

11


--------------------------------------------------------------------------------


 

2.7.          Cash Management.

(a)           Borrowers shall and shall cause each of their Restricted
Subsidiaries to (i) establish and maintain cash management services of a type
and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of their and their
Restricted Subsidiaries’ Account Debtors forward payment of the amounts owed by
them directly to such Cash Management Bank, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to Borrowers or their Restricted Subsidiaries)
into a bank account in Agent’s name (a “Cash Management Account”) at one of the
Cash Management Banks.

(b)           Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrowers.  Each such Cash Management
Agreement shall provide, among other things, that (i) the Cash Management Bank
will comply with any instructions originated by Agent directing the disposition
of the funds in such Cash Management Account without further consent by
Borrowers or their Restricted Subsidiaries, as applicable, (ii) the Cash
Management Bank has no rights of setoff or recoupment or any other claim against
the applicable Cash Management Account, other than for payment of its service
fees and other charges directly related to the administration of such Cash
Management Account and for returned checks or other items of payment, and (iii)
it will forward, by daily sweep, all amounts in the applicable Cash Management
Account to the Agent’s Account.

(c)           So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) to add or replace
a Cash Management Bank or Cash Management Account; provided, however, that (i)
such prospective Cash Management Bank shall be reasonably satisfactory to Agent,
and (ii) prior to the time of the opening of such Cash Management Account, a
Borrower (or its Restricted Subsidiary, as applicable) and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement.  Borrowers (or their Restricted Subsidiaries, as applicable) shall
close any of their Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from Agent that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent’s reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.

(d)           Each Cash Management Account shall be a cash collateral account
subject to a Control Agreement.

2.8.          Crediting Payments; Clearance Charge.  The receipt of any payment
item by Agent (whether from transfers to Agent by the Cash Management Banks
pursuant to the Cash Management Agreements or otherwise) shall not be considered
a payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent’s

12


--------------------------------------------------------------------------------




 

Account or unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 11:00 a.m.
(California time).  If any payment item is received into the Agent’s Account on
a non-Business Day or after 11:00 a.m. (California time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.  From and after the Closing Date, Agent
shall be entitled to charge Borrowers for one (1) Business Day of ‘clearance’ at
the rate then applicable under Section 2.6 to Advances that are Base Rate Loans
on all Collections that are received by Borrowers and their Subsidiaries
(regardless of whether forwarded by the Cash Management Banks to Agent).  This
across-the-board one (1) Business Day clearance charge on all Collections of
Borrowers and their Subsidiaries is acknowledged by the parties to constitute an
integral aspect of the pricing of the financing of Borrowers and shall apply
irrespective of whether or not there are any outstanding monetary Obligations;
the effect of such clearance charge being the equivalent of charging interest on
such Collections through the completion of a period ending one (1) Business Day
after the receipt thereof.  The parties acknowledge and agree that the economic
benefit of the foregoing provisions of this Section 2.8 shall be for the
exclusive benefit of Agent.

2.9.          Designated Account.  Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Administrative
Borrower, any Advance, Protective Advance, or Swing Loan requested by Borrowers
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

2.10.        Maintenance of Loan Account; Statements of Obligations.  Agent
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses.  In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank.  Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to Agent written objection thereto describing the error
or errors contained in any such statements.

13


--------------------------------------------------------------------------------




 

2.11.        Fees.  Borrowers shall pay to Agent, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

2.12.        Letters of Credit.

(a)           Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers.  Each request for the issuance of a Letter of Credit or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender and
Agent via hand delivery, telefacsimile, or other electronic method of
transmission reasonably in advance of the requested date of issuance, amendment,
renewal, or extension.  Each such request shall be in form and substance
satisfactory to the Issuing Lender in its Permitted Discretion and shall specify
(i) the amount of such Letter of Credit, (ii) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (iii) the expiration date of
such Letter of Credit, (iv) the name and address of the beneficiary thereof (or
the beneficiary of the Underlying Letter of Credit, as applicable), and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit.  If requested by the Issuing Lender, Borrowers also shall
be an applicant under the application with respect to any Underlying Letter of
Credit that is to be the subject of an L/C Undertaking.  The Issuing Lender
shall have no obligation to issue a Letter of Credit if any of the following
would result after giving effect to the issuance of such requested Letter of
Credit:

(i)            the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances, or

(ii)           the Letter of Credit Usage would exceed $5,000,000, or

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances less the Bank Product Reserve,
and less the aggregate amount of reserves, if any, established by Agent under
Section 2.1(b).

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then

14


--------------------------------------------------------------------------------




 

not later than 11:00 a.m., California time, on the Business Day that
Administrative Borrower receives such notice, if such notice is received prior
to 10:00 a.m., California time, on the date of receipt, and, in the absence of
such reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans.  To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance.  Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(b) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.

(b)           Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrowers had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrowers on the date due as provided in Section 2.12(a),
or of any reimbursement payment required to be refunded to Borrowers for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each L/C Disbursement made by the
Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3.  If any such Lender fails to make available to
Agent the amount of such Lender’s Pro Rata Share of each L/C Disbursement made
by the Issuing Lender in respect of such Letter of Credit as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Agent (for
the account of the Issuing Lender) shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate until paid in full.

(c)           Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group.  Each Borrower
agrees to be bound by the Underlying Issuer’s regulations and interpretations of
any Underlying Letter of Credit or by

15


--------------------------------------------------------------------------------




 

Issuing Lender’s interpretations of any L/C issued by Issuing Lender to or for
such Borrower’s account, even though this interpretation may be different from
such Borrower’s own, and each Borrower understands and agrees that the Lender
Group shall not be liable for any error, negligence, or mistake, whether of
omission or commission, in following Borrowers’ instructions or those contained
in the Letter of Credit or any modifications, amendments, or supplements
thereto.  Each Borrower understands that the L/C Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by Borrowers against such Underlying Issuer. 
Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by the Lender Group under any L/C
Undertaking as a result of the Lender Group’s indemnification of any Underlying
Issuer; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability to the extent that it is
caused by the gross negligence or willful misconduct of the Issuing Lender or
any other member of the Lender Group.  Each Borrower hereby acknowledges and
agrees that neither the Lender Group nor the Issuing Lender shall be responsible
for delays, errors, or omissions resulting from the malfunction of equipment in
connection with any Letter of Credit.

(d)           Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(e)           Any and all issuance charges, commissions, fees, and costs
incurred by the Issuing Lender relating to Underlying Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrowers to Agent for the account of the Issuing Lender; it
being acknowledged and agreed by each Borrower that, as of the Closing Date, the
issuance charge imposed by the prospective Underlying Issuer is .825% per annum
times the undrawn amount of each Underlying Letter of Credit, that such issuance
charge may be changed from time to time, and that the Underlying Issuer also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

(f)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

(ii)           there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto;

16


--------------------------------------------------------------------------------




 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower (such notice to be delivered by Agent within 90
days after Agent becomes aware that such additional cost was incurred), and
Borrowers shall pay on demand such amounts as Agent may specify to be necessary
to compensate the Lender Group for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Agent of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

2.13.        LIBOR Option.

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged (whether at the time when made (unless otherwise provided herein), upon
conversion from a Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR
Rate.  Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto, (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof.  On the last day of each applicable Interest Period, unless
Administrative Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
bear interest at a rate based upon the LIBOR Rate and Agent shall have the right
to convert the interest rate on all outstanding LIBOR Rate Loans to the rate
then applicable to Base Rate Loans hereunder.

(b)           LIBOR Election.

(i)            Administrative Borrower may, at any time and from time to time,
so long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”).  Notice of Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day). 
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

17


--------------------------------------------------------------------------------




 

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrowers. 
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”).  Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (1) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert, or continue, for the period that would have been the Interest
Period therefor), minus (2) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market.  A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii)          Borrowers shall have not more than 5 LIBOR Rate Loans in effect
at any given time.  Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

(c)           Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans at any time; provided, however, that in the event that LIBOR Rate Loans
are converted or prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Agent of proceeds of Borrowers’ and their
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.13 (b)(ii) above.

(d)           Special Provisions Applicable to LIBOR Rate.

(i)            The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs, in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding or maintaining loans bearing interest at the LIBOR Rate.  In any such
event, the affected Lender shall give

18


--------------------------------------------------------------------------------




 

Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Lender and, upon its
receipt of the notice from the affected Lender, Administrative Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to
Administrative Borrower a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or
(z) repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.13(b)(ii)).

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent (such notice to
be delivered by such Lender within 90 days after such Lender becomes aware of
such changed circumstances) and Administrative Borrower and Agent promptly shall
transmit the notice to each other Lender and (y) in the case of any LIBOR Rate
Loans of such Lender that are outstanding, the date specified in such Lender’s
notice shall be deemed to be the last day of the Interest Period of such LIBOR
Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.  The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

2.14.        Capital Requirements.  If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof.  Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the

19


--------------------------------------------------------------------------------




 

assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

2.15.        Joint and Several Liability of Borrowers.

(a)           Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower without preferences or distinction among them.

(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)           The Obligations of each Borrower under the provisions of this
Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement.

(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent

20


--------------------------------------------------------------------------------




 

or Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or any Agent or Lender.

(f)            Each Borrower represents and warrants to Agent and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such Borrower by the operation of Section
580(d) of the California Code of Civil Procedure or otherwise:

(h)           Each Borrower waives all rights and defenses that such Borrower
may have because the Obligations are secured by Real Property.  This means,
among other things:

(i)            Agent and Lenders may collect from such Borrower without first
foreclosing on any Real or Personal Property Collateral pledged by Borrowers.

(ii)           If Agent or any Lender forecloses on any Real Property Collateral
pledged by Borrowers:

(A)          The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.

(B)           Agent and Lenders may  collect from such Borrower even if Agent or
Lenders, by foreclosing on the Real Property Collateral, has destroyed any right
such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.  These
rights and defenses include,

21


--------------------------------------------------------------------------------




 

but are not limited to, any rights or defenses based upon Section 580a, 580b,
580d or 726 of the California Code of Civil Procedure.

(i)            The provisions of this Section 2.15 are made for the benefit of
Agent, Lenders and their respective successors and assigns, and may be enforced
by it or them from time to time against any or all Borrowers as often as
occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.15 will forthwith be reinstated in effect, as though such payment had not been
made.

(j)            Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agent or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(k)           Each Borrower hereby agrees that, after the occurrence and during
the continuance of any Default or Event of Default, the payment of any amounts
due with respect to the indebtedness owing by any Borrower to any other Borrower
is hereby subordinated to the prior payment in full in cash of the Obligations. 
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash.  If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Agent, and such
Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.4(b).

22


--------------------------------------------------------------------------------


3.             CONDITIONS; TERM OF AGREEMENT.

3.1.          Conditions Precedent to the Initial Extension of Credit.  The
obligation of each Lender to make its initial extension of credit provided for
hereunder, is subject to the fulfillment, to the satisfaction of Agent and each
Lender of each of the conditions precedent set forth on Schedule 3.1 (the making
of such initial extension of credit by a Lender being conclusively deemed to be
its satisfaction or waiver of the conditions precedent).

3.2.          Conditions Precedent to all Extensions of Credit.  The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a)           the representations and warranties contained in this Agreement or
in the other Loan Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Borrower, Agent, or any Lender; and

(d)           no Material Adverse Change shall have occurred since May 31, 2006.

3.3.          Term.  This Agreement shall continue in full force and effect for
a term ending on July 17, 2011 (the “Maturity Date”).  The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

3.4.          Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to outstanding Letters of Credit and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolver Commitment in an amount equal
to 105% of the Letter of Credit Usage, or (ii) causing the original Letters of
Credit to be returned to the Issuing Lender, and (b) providing cash collateral
(in an amount determined by Agent as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Agent for the benefit of the Bank
Product Providers with respect to the Bank Product Obligations).  No termination
of this Agreement, however, shall relieve or discharge Borrowers or their
Subsidiaries of their duties, Obligations, or covenants hereunder or under any
other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder

23


--------------------------------------------------------------------------------




have been terminated.  When this Agreement has been terminated and all of the
Obligations have been paid in full and the Lender Group’s obligations to provide
additional credit under the Loan Documents have been terminated irrevocably,
Agent will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, mortgage releases, re-assignments of trademarks,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, the Agent’s Liens and all notices of security
interests and liens previously filed by Agent with respect to the Obligations.

3.5.          Early Termination by Borrowers.  Borrowers have the option, at any
time upon 90 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement and terminate the Commitments hereunder by paying to
Agent, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 105% of the Letter of Credit Usage, or
(ii) causing the original Letters of Credit to be returned to the Issuing
Lender, and (b) providing cash collateral (in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Agent for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full.  If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrowers shall be obligated to repay the Obligations
(including (a) either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Agent for the benefit of the Bank Product
Providers with respect to the Bank Product Obligations), in full, on the date
set forth as the date of termination of this Agreement in such notice.

3.6.          Conditions Subsequent.  The obligation of the Lender Group (or any
member thereof) to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth below (the failure by
Borrowers to so perform or cause to be performed constituting an Event of
Default):

              (a)           within 60 days after the Closing Date, Borrowers
shall deliver to Agent certified copies of the policies of insurance, together
with the endorsements thereto, as are required by Section 5.8, the form and
substance of which shall be satisfactory to Agent and its counsel;

              (b)           within 30 days after the Closing Date, Agent shall
have received a Collateral Access Agreement with respect to the locations listed
on Schedule 3.6(b);

              (c)           within 30 days after the Closing Date, Agent shall
have received (i) a Mortgage, in form and substance satisfactory to Agent, with
respect to the property located at 9225 Lockhart Highway, 183 South, Austin,
Texas 78747 and (ii) a mortgagee title insurance policy (or marked commitment to
issue the same) for such Real Property Collateral issued by a title insurance
company satisfactory to Agent (each a “Mortgage Policy” and, collectively, the

24


--------------------------------------------------------------------------------




“Mortgage Policies”) in amounts satisfactory to Agent assuring Agent that the
Mortgages on such Real Property Collateral are valid and enforceable first
priority mortgage Liens on such Real Property Collateral free and clear of all
defects and encumbrances except Permitted Liens, and the Mortgage Policies
otherwise shall be in form and substance satisfactory to Agent (subject to
survey and other customary exceptions);

              (d)           within 60 days after the Closing Date, each of the
Deposit Accounts listed on Schedule 3.6(d) shall be subject to a Control
Agreement or shall have been closed with all funds in such Deposit Accounts
being transferred to one or more Deposit Accounts that are subject to a Control
Agreement, and prior to any such Deposit Account being closed, Borrowers shall
transfer any funds deposited therein (within one Business Day after any such
funds are so deposited) to a Deposit Account that is subject to a Control
Agreement; provided that Agent shall have received a Control Agreement with
respect to account number 25192-41849 at Bank of America within 15 days after
the Closing Date;

              (e)           within 15 days after the Closing Date, Agent shall
have received opinions of Borrowers’ counsel, in form and substance satisfactory
to Agent, covering the States of New Jersey, Texas, Virginia and Maine;

              (f)            within 30 days after the Closing Date, Borrowers
shall enhance their reporting systems in a manner reasonably satisfactory to
Agent; and

              (g)           within 10 days after the Closing Date, the Agent
shall have received satisfactory evidence that the articles of incorporation of
Essex Environmental, Inc. shall have been amended in a manner reasonably
satisfactory to Agent to amend the scope of the Persons that may own Essex
Environmental, Inc.

4.             REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

4.1.          No Encumbrances.  Each Borrower and its Restricted Subsidiaries
has good and indefeasible title to, or a valid leasehold interest in, their
personal property assets and good and marketable title to, or a valid leasehold
interest in, their Real Property, in each case, free and clear of Liens except
for Permitted Liens.

4.2.          Eligible Accounts.  As to each Account that is identified by a
Borrower as an Eligible Account in a borrowing base report submitted to Agent,
such Account is (a) a bona fide existing payment obligation of the applicable
Account Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of Borrowers’ business,
(b) to the extent it is included in the Borrowing Base, owed to Borrowers

25


--------------------------------------------------------------------------------




without any known defenses, disputes, offsets, counterclaims, or rights of
return or cancellation, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria set forth in the definition of Eligible Billed
Accounts or Eligible Unbilled Accounts, as applicable.

4.3.          Intentionally Omitted.

4.4.          Equipment.  Each material item of Equipment of Borrowers and their
Restricted Subsidiaries is used or held for use in their business and is in good
working order, ordinary wear and tear and damage by casualty excepted.

4.5.          Location of Inventory and Equipment.  The Inventory and Equipment
(other than vehicles or Equipment out for repair or maintained with customers in
the ordinary course of business) of Borrowers and their Restricted Subsidiaries
are not stored with a bailee, warehouseman, or similar party and are located
only at, or in-transit between, the locations identified on Schedule 4.5 (as
such Schedule may be updated pursuant to Section 5.9).

4.6.          Intentionally Omitted.

4.7.          Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)           The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of each Borrower and each of its Restricted
Subsidiaries is set forth on Schedule 4.7(a) (as such Schedule may be updated
from time to time to reflect changes permitted to be made under Section 6.5).

(b)           The chief executive office of each Borrower and each of its
Restricted Subsidiaries is located at the address indicated on Schedule 4.7(b)
(as such Schedule may be updated from time to time to reflect changes permitted
to be made under Section 5.9).

(c)           Each Borrower’s and each of its Restricted Subsidiaries’ tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 4.7(c) (as such Schedule may be updated from time to time
to reflect changes permitted to be made under Section 6.5).

(d)           As of the Closing Date, Borrowers and their Restricted
Subsidiaries do not hold any commercial tort claims, except as set forth on
Schedule 4.7(d).

4.8.          Due Organization and Qualification; Subsidiaries.

(a)           Each Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change.

(b)           Set forth on Schedule 4.8(b) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.16), is a
complete and accurate description of the authorized capital Stock of each
Borrower, by class, and, as of the Closing Date, a description of the number of
shares of each such class that are issued and outstanding.

26


--------------------------------------------------------------------------------




As of the Closing Date, other than as described on Schedule 4.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of each
Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c)           Set forth on Schedule 4.8(c) (as such Schedule may be updated from
time to time to reflect changes permitted to be made under Section 5.16), is a
complete and accurate list of each Borrower’s direct and indirect Restricted
Subsidiaries, showing: (i) the jurisdiction of their organization, (ii) the
number of shares of each class of common and preferred Stock authorized for each
of such Restricted Subsidiaries, and (iii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by the
applicable Borrower.  All of the outstanding capital Stock of each such
Restricted Subsidiary has been validly issued and is fully paid and
non-assessable.

(d)           Except as set forth on Schedule 4.8(c), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s Restricted Subsidiaries’ capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.  No
Borrower or any of its respective Restricted Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise  acquire or
retire any shares of any Borrower’s Restricted Subsidiaries’ capital Stock or
any security convertible into or exchangeable for any such capital Stock.

4.9.          Due Authorization; No Conflict.

(a)           As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the Loan Documents to which it is a party
have been duly authorized by all necessary action on the part of such Borrower.

(b)           As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, state, or local
law or regulation applicable to any Borrower, the Governing Documents of any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower’s interestholders or any approval or consent of any Person under
any material contractual obligation of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect.

(c)           Other than the filing of financing statements, the recordation of
the Mortgages, and other filings or actions necessary to perfect Liens granted
to Agent in the Collateral, the execution, delivery, and performance by each
Borrower of this Agreement and the other Loan Documents to which such Borrower
is a party do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any

27


--------------------------------------------------------------------------------




Governmental Authority, other than consents or approvals that have been obtained
and that are still in force and effect.

(d)           As to each Borrower, this Agreement and the other Loan Documents
to which such Borrower is a party, and all other documents contemplated hereby
and thereby, when executed and delivered by such Borrower will be the legally
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

(e)           The Agent’s Liens are validly created, perfected (other than (i)
in respect of motor vehicles and (ii) any Deposit Accounts and Securities
Accounts not subject to a Control Agreement as permitted by Sections 3.6(d) and
6.12, and subject only to the filing of financing statements, the recordation of
the Mortgages and filings with the U.S. Patent and Trademark Office), and first
priority Liens, subject only to Permitted Liens.

(f)            The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

(g)           The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Guarantor, the Governing Documents of such Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Guarantor, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Guarantor,
other than Permitted Liens, or (iv) require any approval of such Guarantor’s
interestholders or any approval or consent of any Person under any material
contractual obligation of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect.

(h)           Other than the filing of financing statements and the recordation
of the Mortgages,  and other filings or actions necessary to perfect Liens
granted to Agent in the Collateral, the execution, delivery, and performance by
each Guarantor of the Loan Documents to which such Guarantor is a party do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than consents
or approvals that have been obtained and that are still in force and effect.

(i)            The Loan Documents to which each Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Guarantor will be the legally valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

28


--------------------------------------------------------------------------------


 

4.10.        Litigation.  Other than those matters disclosed on Schedule 4.10
and other than matters arising after the Closing Date that reasonably could not
be expected to result in a Material Adverse Change, there are no actions, suits,
or proceedings pending or, to the best knowledge of each Borrower, threatened
against any Borrower or any of its Subsidiaries.

4.11.        No Material Adverse Change.  All financial statements relating to
Parent and its Subsidiaries that have been delivered by Borrowers to the Lender
Group pursuant to Section 5.3 have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Parent’s and its Subsidiaries’ financial condition as of
the date thereof and results of operations for the period then ended.  There has
not been a Material Adverse Change with respect to Parent and its Subsidiaries
since May 31, 2006.

4.12.        Fraudulent Transfer.

(a)           Each Borrower (other than TRC Engineers, Inc.) and each Restricted
Subsidiary of a Borrower is Solvent.

(b)           No transfer of property is being made by any Borrower or any
Restricted Subsidiary of a Borrower and no obligation is being incurred by any
Borrower or any Restricted Subsidiary of a Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Borrowers or their Subsidiaries.

4.13.        Employee Benefit Plan Compliance.

(a)           Set forth on Schedule 4.13(a) is a complete and accurate list of
all Plans maintained or contributed to by any Borrower, any of its Subsidiaries,
or any of their respective ERISA Affiliates as of the Closing Date.

(b)           Each Borrower, each of its Subsidiaries, and each of their
respective ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Plan, and have performed all their obligations
under each Plan, except to the extent non-compliance with such requirements and
non-performance of such obligations, individually or in the aggregate, would not
constitute a Material Adverse Change.

(c)           No ERISA Event has occurred or is reasonably expected to occur.

(d)           Except to the extent required under Section 4980B of the IRC, or
as described on Schedule 4.13(d) hereto, no Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.

(e)           The present value of the aggregate benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by any Borrower, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for

29


--------------------------------------------------------------------------------




 

such Pension Plan), did not exceed the aggregate current value of the asset of
such Pension Plan.  As of the most recent valuation date for each Multiemployer
Plan for which the actuarial report is available, the potential liability of any
Borrower, any of its Subsidiaries or any of their ERISA Affiliates for a
complete or partial withdrawal from such multiemployer plan (within the meaning
of Section 4203 or Section 4205 of ERISA), when aggregated with such potential
liability for a complete or partial withdrawal from all Multiemployer Plans, is
zero.  Each Borrower, each of its Subsidiaries and each of their respective
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(a)(5) of ERISA) with respect to payments to a Multiemployer Plan.

(f)            The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the IRC.

(g)           All liabilities under each Plan are (i) insured with a reputable
insurance company, (ii) provided for or recognized in the financial statements
most recently delivered to Agent pursuant to Section 5.3 hereof or (iii)
estimated in the formal notes to the financial statements most recently
delivered to Agent pursuant to Section 5.3 hereof.

(h)           Borrowers and their respective Subsidiaries are not and will not
be a “plan” within the meaning of Section 4975(e) of the IRC; (ii) the assets of
Borrowers and their respective Subsidiaries do not and will not constitute “plan
assets” within the meaning of the United States Department of Labor Regulations
set forth in 29 C.F.R. §2510.3-101; (iii) Borrowers and their respective
Subsidiaries are not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; and (iv) transactions by or with Borrowers and their
respective Subsidiaries are not and will not be subject to state statutes
applicable to Borrowers and their respective Subsidiaries regulating investments
of fiduciaries with respect to governmental plans.

4.14.        Environmental Condition.  Except for the real property owned or
operated by any of the Borrowers or any of their Subsidiaries in connection with
the Exit Strategy Program, which real properties, as of the Closing Date, are
listed on Schedule 4.14, (a) none of the properties or assets currently or, to
Borrowers’ knowledge, formerly owned, leased or operated by Borrowers or their
Subsidiaries, has ever been used by Borrowers, their Subsidiaries, or by
previous owners or operators in the disposal, release or treatment of, or to
produce, store, handle, or transport, any Hazardous Materials, except where such
use, production, storage, handling, or transport was in compliance with
applicable Environmental Law; (b) to Borrowers’ knowledge, none of the
properties or assets currently or formerly owned, leased or operated by
Borrowers or their Subsidiaries has ever been the subject of an Environmental
Action or designated or identified in any manner pursuant to any Environmental
Laws as a Hazardous Materials disposal site; (c) none of Borrowers or any of
their Subsidiaries have received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrowers or their Subsidiaries; (d) none of Borrowers or any of
their Subsidiaries have received notice of or been a party to any Environmental
Actions concerning any action or omission by any Borrower or any Subsidiary of a
Borrower or any properties or assets currently

30


--------------------------------------------------------------------------------




 

or formerly owned, leased or operated by Borrowers or their Subsidiaries
pertaining to (i) violations or alleged violations of Environmental Laws or (ii)
the presence, release, threat of release, treatment, storage, disposal, use,
production, handling or transport of or exposure to Hazardous Materials; (e)
none of the Borrowers or any of their Subsidiaries or any operator of the Real
Property is in violation or alleged violation of applicable Environmental Laws;
and (f) except in the ordinary course in connection with the Exit Strategy
Program, none of the Borrowers or any of their Subsidiaries have, either
expressly or by operation of law, assumed or undertaken any obligation to (i)
perform or cause the performance of Remedial Actions or (ii) indemnify, defend
and hold harmless any other Person with respect to matters arising from or
relating to Environmental Laws, Hazardous Materials, Environmental Liabilities
or Environmental Actions.

4.15.        Intellectual Property.  Each Borrower and each Restricted
Subsidiary of a Borrower owns, or holds licenses in, all trademarks, trade
names, copyrights, patents, patent rights, and licenses that are necessary to
the conduct of its business as currently conducted, and attached hereto as
Schedule 4.15 (as updated from time to time) is a true, correct, and complete
listing of all material patents, patent applications, trademarks, trademark
applications, copyrights, and copyright registrations as to which each Borrower
or one of its Restricted Subsidiaries is the owner or is an exclusive licensee;
provided, however, that Borrowers may amend Schedule 4.15 to add additional
property so long as such amendment occurs by written notice to Agent not less
than 10 days before the date on which a Borrower or any Restricted Subsidiary of
Borrower acquires any such property after the Closing Date.

4.16.        Leases.  Borrowers and their Restricted Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating and all of such
material leases are valid and subsisting and no material default by Borrowers or
their Restricted Subsidiaries exists under any of them.

4.17.        Deposit Accounts and Securities Accounts.  Set forth on Schedule
4.17 is a listing of all of Borrowers’ and their Restricted Subsidiaries’
Deposit Accounts and Securities Accounts, including, with respect to each bank
or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.18.        Complete Disclosure.  All factual information (taken as a whole)
furnished by or on behalf of Borrowers or their Subsidiaries in writing to Agent
or any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrowers or their Subsidiaries in writing to Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.  On the Closing Date, the Closing
Date Projections represent, and as of the date on which any other Projections
are delivered to Agent, such additional Projections represent Borrowers’ good
faith estimate of their and their Subsidiaries’ future performance for the
periods covered thereby based upon assumptions

31


--------------------------------------------------------------------------------




 

believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such projections and forecasts are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrowers and their Subsidiaries and no assurances can be given that such
projections or forecasts will be realized).

4.19.        Indebtedness.  Set forth on Schedule 4.19 is a true and complete
list of all Indebtedness of each Borrower and each Restricted Subsidiary of a
Borrower outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness and the principal terms thereof.

4.20.        Inactive Subsidiaries.  Each Inactive Subsidiary has no
Indebtedness or other material liabilities, conducts no material operations or
business and owns no material assets or properties.

5.             AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each of their respective Restricted Subsidiaries (and with respect to the
covenants contained in Sections 5.13 and 5.18, Borrowers shall cause each of
their respective Subsidiaries) to do all of the following:

5.1.          Accounting System.  Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.  Borrowers also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Restricted Subsidiaries’ sales.

5.2.          Collateral Reporting.  Provide Agent (and if so requested by
Agent, with copies for each Lender) with each of the reports set forth on
Schedule 5.2 at the times specified therein.  In addition, each Borrower agrees
to cooperate fully with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth above.

5.3.          Financial Statements, Reports, Certificates.  Deliver to Agent,
with copies to each Lender, each of the financial statements, reports, or other
items set forth on Schedule 5.3 at the times specified therein.  In addition,
Parent agrees that no Subsidiary of Parent will have a fiscal year different
from that of Parent.

5.4.          Guarantor Reports.  Cause each Guarantor to deliver its annual
financial statements at the time when Parent provides its audited financial
statements to Agent, but only to the extent such Guarantor’s financial
statements are not consolidated with Parent’s financial statements.

5.5.          Inspection.  Permit Agent, each Lender, and each of their duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such

32


--------------------------------------------------------------------------------




 

reasonable times and intervals as Agent or any such Lender may designate and, so
long as no Default or Event of Default exists, with reasonable prior notice to
Administrative Borrower; provided, that, so long as no Default or Event of
Default shall have occurred and be continuing, Borrowers shall not required to
reimburse Lenders (other than Agent) for any such inspection, but any such
Lender may accompany Agent on any such inspection.

5.6.          Maintenance of Properties.  Maintain and preserve all of their
properties which are necessary or useful in the proper conduct of their business
in good working order and condition, ordinary wear, tear, and casualty excepted
(and except where the failure to do so could not be expected to result in a
Material Adverse Change), and comply at all times with the provisions of all
material leases to which it is a party as lessee, so as to prevent any loss or
forfeiture thereof or thereunder.

5.7.          Taxes.  Cause all material assessments and taxes, whether real,
personal, or otherwise, due or payable by, or imposed, levied, or assessed
against Borrowers, their Restricted Subsidiaries, or any of their respective
assets to be paid in full, before delinquency or before the expiration of any
extension period, except to the extent that the validity of such assessment or
tax shall be the subject of a Permitted Protest.  Borrowers will and will cause
their Restricted Subsidiaries to make timely payment or deposit of all material
tax payments and withholding taxes required of them by applicable laws,
including those laws concerning F.I.C.A., F.U.T.A., state disability, and local,
state, and federal income taxes, and will, upon reasonable written request,
furnish Agent with proof reasonably satisfactory to Agent indicating that the
applicable Borrower or Restricted Subsidiary of a Borrower has made such
payments or deposits.

5.8.          Insurance.

(a)           At Borrowers’ expense, maintain insurance respecting their and
their Restricted Subsidiaries’ assets wherever located, covering loss or damage
by fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. 
Borrowers also shall maintain business interruption and commercial general
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation.  All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Agent.  Borrowers shall deliver copies of all such policies to Agent with an
endorsement naming Agent as the sole loss payee (under a satisfactory lender’s
loss payable endorsement) or additional insured, as appropriate.  Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever.  With respect to the insurance policies
obtained by Borrowers and their Restricted Subsidiaries in connection with the
Exit Strategy Program obtained after the Closing Date, Borrowers shall deliver
copies of all such policies to Agent with an endorsement naming Agent as an
additional insured.

(b)           Administrative Borrower shall give Agent prompt notice of any loss
exceeding $50,000 covered by such insurance.  So long as no Event of Default has
occurred and is continuing, Borrowers shall have the exclusive right to adjust
any losses payable under any such insurance policies which are less than
$250,000.  Following the occurrence and during the continuation of an Event of
Default, or in the case of any losses payable under such insurance

33


--------------------------------------------------------------------------------




 

exceeding $250,000, Agent shall have the exclusive right to adjust any losses
payable under any such insurance policies, without any liability to Borrowers
whatsoever in respect of such adjustments.

5.9.          Location of Inventory and Equipment.  Keep Borrowers’ and their
Restricted Subsidiaries’ Inventory and Equipment (other than vehicles and
Equipment out for repair or maintained with customers in the ordinary course of
business) only at the locations identified on Schedule 4.5 and their chief
executive offices only at the locations identified on Schedule 4.7(b); provided,
however, that Administrative Borrower may amend Schedule 4.5 or Schedule 4.7 so
long as such amendment occurs by written notice to Agent not less than 30 days
prior to the date on which such Inventory or Equipment is moved to such new
location or such chief executive office is relocated, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, the applicable Borrower provides Agent a Collateral
Access Agreement with respect thereto (provided that a Collateral Access
Agreement shall only be required to be delivered if books and records are
maintained at such location).

5.10.        Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

5.11.        Leases.  Pay when due all rents and other amounts payable under any
material leases to which any Borrower or any Restricted Subsidiary of a Borrower
is a party or by which any Borrower’s or any of its Restricted Subsidiaries’
properties and assets are bound, unless such payments are the subject of a
Permitted Protest.

5.12.        Existence.  Except as otherwise permitted by Section 6.3, at all
times preserve and keep in full force and effect each Borrower’s and each of its
Restricted Subsidiaries’, valid existence and good standing and, except as could
not reasonably be expected to result in a Material Adverse Change, any rights,
franchises, permits, licenses, accreditations, authorizations, or other
approvals material to their businesses.

5.13.        Environmental.

(a)           Keep any property either owned or operated by any Borrower or any
Subsidiary of a Borrower free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply with applicable Environmental
Laws and provide to Agent documentation of such compliance which Agent
reasonably requests, (c) promptly notify Agent of any release of a Hazardous
Material at or in excess of any reportable quantity or concentration established
by or listed under applicable Environmental Laws at, on, under, to, from or onto
property owned or operated by any Borrower or any Subsidiary of a Borrower
except in the ordinary course in connection with the Exit Strategy Program and
take any Remedial Actions required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and (d) promptly, but in any
event within 5 days of its receipt thereof, provide Agent with written notice of
any of the following:  (i) notice that an Environmental Lien has been filed
against any of the real or personal property of any Borrower or any Subsidiary
of a Borrower, (ii) except in the

34


--------------------------------------------------------------------------------




 

ordinary course in connection with the Exit Strategy Program, commencement of
any Environmental Action or notice that an Environmental Action will be filed
against any Borrower or any Subsidiary of a Borrower, (iii) notice of a material
violation, citation, or other administrative order of Environmental Law by a
Borrower or a Subsidiary of a Borrower, and (iv) any acquisition or lease of
real property by any Borrower or any Subsidiary of any Borrower in connection
with the Exit Strategy Program.

5.14.        Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained, at the time it was
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading,
taken as a whole, in light of the circumstances in which made.  The foregoing to
the contrary notwithstanding, any notification pursuant to the foregoing
provision will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto.

5.15.        Control Agreements.  Take all reasonable steps in order for Agent
to obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and
9-107 of the Code with respect to (subject to the proviso contained in
Section 6.12) all of its Securities Accounts, Deposit Accounts, electronic
chattel paper, investment property, and letter-of-credit rights.

5.16.        Formation of Subsidiaries.  At the time that any Borrower or any
Guarantor forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Closing Date, such Borrower or such Guarantor
shall (a) cause such new Subsidiary to provide to Agent a joinder to this
Agreement or the Guaranty, as applicable, the Security Agreement, and the
Intercompany Subordination Agreement, together with such other security
documents (including, if reasonably requested by Agent, Mortgages with respect
to any Real Property of such new Subsidiary), as well as appropriate financing
statements (and with respect to all property subject to a Mortgage, fixture
filings), all in form and substance satisfactory to Agent (including being
sufficient to grant Agent a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary), (b) provide to
Agent a pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new Subsidiary, in form and substance satisfactory to Agent, and (c)
provide to Agent all other documentation, including one or more opinions of
counsel satisfactory to Agent, which in its reasonable opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all property subject to a Mortgage).  Any document, agreement,
or instrument executed or issued pursuant to this Section 5.16 shall be a Loan
Document.

5.17.        Further Assurances.  At any time upon the reasonable request of
Agent, Borrowers shall execute or deliver to Agent, and shall cause their
Restricted Subsidiaries to execute or deliver to Agent, any and all financing
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, mortgages, deeds of trust, opinions of
counsel, and all other documents (collectively, the “Additional Documents”) that
Agent may request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue

35


--------------------------------------------------------------------------------




 

perfected or to better perfect the Agent’s Liens in all of the properties and
assets of Borrowers and their Restricted Subsidiaries (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal), to
create and perfect Liens in favor of Agent in any Real Property acquired by
Borrowers or their Restricted Subsidiaries after the Closing Date, and in order
to fully consummate all of the transactions contemplated hereby and under the
other Loan Documents.  To the maximum extent permitted by applicable law,
Borrowers authorize Agent to execute any such Additional Documents in Borrowers’
or their Restricted Subsidiaries’ names, as applicable, and authorize Agent to
file such executed Additional Documents in any appropriate filing office.

5.18.        ERISA Compliance.

(a)           Each Borrower shall do, and shall cause each of its Subsidiaries
to do, each of the following:  (i) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the IRC or other
federal or state law; and (ii) not become a party to any Multiemployer Plan; ,
except for such non-compliance as would not constitute a Material Adverse
Change.

(b)           Deliver to Agent such certifications or other evidence of
compliance with the provisions of Section 4.13 as Agent may from time to time
reasonably request.

(c)           Promptly notify Agent of any of the following ERISA events
affecting any Borrower, any of its Subsidiaries or any ERISA Affiliates (but in
no event more than ten (10) days after such event), together with a copy of any
notice with respect to such event that may be required to be filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
any Borrower, any of its Subsidiaries or any ERISA Affiliates with respect to
such event:

(i)         an ERISA Event;

(ii)        the adoption of any new Pension Plan by any Borrower, any of its
Subsidiaries or any ERISA Affiliates;

(iii)       the adoption of any amendment to a Pension Plan, if such amendment
will result in a material increase in benefits or unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA); or

(iv)       the commencement of contributions by any Borrower, any of its
Subsidiaries or any ERISA Affiliate to any Plan that is subject to Title IV of
ERISA or section 412 of the IRC;

(d)           Promptly deliver to Agent copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Borrower, any
of its Subsidiaries or any ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (ii) all notices received by any Borrower,
any of its Subsidiaries or any of its ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event; and (iii) such

36


--------------------------------------------------------------------------------




 

other documents or governmental reports or filings relating to any Plan as Agent
shall reasonably request.

6.             NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will not and will
not permit any of their respective Restricted Subsidiaries (and with respect to
the covenants contained in Section 6.17, Borrowers will not permit their
respective Subsidiaries) to do any of the following:

6.1.          Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except:

(a)           Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit,

(b)           Indebtedness set forth on Schedule 4.19 and any Refinancing
Indebtedness in respect of such Indebtedness,

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

(d)           endorsement of instruments or other payment items for deposit,

(e)           Indebtedness composing Permitted Investments; and

(f)            Indebtedness in the form of a loan from Federal Partners (or an
Affiliate thereof) in an aggregate amount not to exceed $5,000,000 so long as
such Indebtedness is (i) not secured by any of the assets of any Borrower or
Guarantor or any of their respective Subsidiaries and (ii) subordinated to the
Obligations on terms satisfactory to Agent.

6.2.          Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3.          Restrictions on Fundamental Changes.

(a)           Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, other than a merger or consolidation
(i) between Borrowers, (ii) between Guarantors or (iii) between a Borrower and a
Guarantor where the Borrower is the surviving Person;

(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), other than the liquidation, winding-up or dissolution of an
Inactive Subsidiary, a Borrower or a Guarantor so long as all of the assets of
such liquidating, winding-up or dissolving Person are transferred from a
Borrower to a surviving Borrower or from a Guarantor to a surviving Guarantor or
Borrower;

37


--------------------------------------------------------------------------------


(c)           Suspend or go out of a substantial portion of its or their
business, except as permitted pursuant to clauses (a) and (b) above.

6.4.          Disposal of Assets.  Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of (or enter into
an agreement to convey, sell, lease, license, assign, transfer, or otherwise
dispose of) any of the assets of any Borrowers or any Restricted Subsidiary of a
Borrower.

6.5.          Change Name.  Change any Borrower’s or any of its Restricted
Subsidiaries’ name, organizational identification number, state of organization
or organizational identity; provided, however, that a Borrower or a Restricted
Subsidiary of a Borrower may change its name upon at least 30 days prior written
notice by Administrative Borrower to Agent of such change and so long as, at the
time of such written notification, such Borrower or such Restricted Subsidiary
provides any financing statements necessary to perfect and continue perfected
the Agent’s Liens.

6.6.          Nature of Business.  Make any change in the nature of their
business as described in Schedule 6.6 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities.

6.7.          Prepayments and Amendments.  Except in connection with Refinancing
Indebtedness permitted by Section 6.1,

(a)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of any Borrower or any Restricted Subsidiary of a Borrower,
other than the Obligations in accordance with this Agreement and Permitted
Purchase Money Indebtedness,

(b)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment if such payment is not permitted
at such time under the subordination terms and conditions, or

(c)           directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing  or concerning Indebtedness permitted
under Section 6.1(b) or (c), in each case, in any manner adverse to Borrowers,
Agent or the Lenders.

6.8.          Intentionally Omitted.

6.9.          Consignments.  Consign any of their Inventory or sell any of their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

6.10.        Distributions.  Other than distributions or declaration and payment
of dividends by a Borrower to another Borrower, make any distribution or declare
or pay any dividends (in cash or other property, other than common Stock) on, or
purchase, acquire, redeem, or retire any of any Borrower’s Stock, of any class,
whether now or hereafter outstanding.

6.11.        Accounting Methods.  Modify or change their fiscal year or their
method of accounting (other than as may be required to conform to GAAP) or enter
into, modify, or

38


--------------------------------------------------------------------------------




terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Parent’s or its Subsidiaries’ accounting records without said
accounting firm or service bureau agreeing to provide Agent information
regarding Parent’s and its Subsidiaries’ financial condition.

6.12.        Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that, subject to Section 3.6(d), Parent and its Subsidiaries shall not
have Permitted Investments (other than in the Cash Management Accounts or
accounts that are exclusively payroll accounts) in Deposit Accounts or
Securities Accounts in an aggregate amount for all such Deposit Accounts and
Securities Accounts in excess of $25,000 at any one time unless Parent or its
Subsidiary, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements governing such Permitted Investments in
order to perfect (and further establish) the Agent’s Liens in such Permitted
Investments.  Subject to the foregoing proviso, Borrowers shall not and shall
not permit their Subsidiaries to establish or maintain any Deposit Account or
Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.

6.13.        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of any Borrower or any
Restricted Subsidiary of a Borrower except for:

(a)           transactions (other the payment of management, consulting,
monitoring, or advisory fees) between Borrowers or their Restricted
Subsidiaries, on the one hand, and any Affiliate of Borrowers or their
Restricted Subsidiaries (such Affiliate not including another Borrower or
Restricted Subsidiary), on the other hand, so long as such transactions (i) are
upon fair and reasonable terms and (ii) are fully disclosed to Agent if they
involve one or more payments by any Borrower or any Restricted Subsidiary of a
Borrower in excess of $60,000 for any single transaction or series of
transactions; and

(b)           the payment of reasonable fees, compensation, or employee benefit
arrangements to, and any indemnity provided for the benefit of, outside
directors of Parent in the ordinary course of business and consistent with
industry practice.

6.14.        Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing to Existing
Lender, and (ii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.

6.15.        Inventory and Equipment with Bailees.  Store the Inventory or
Equipment of Borrowers or their Restricted Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party.

39


--------------------------------------------------------------------------------




 

6.16.        Financial Covenants.

(a)           Minimum EBITDA.  Fail to achieve EBITDA, measured on a quarterly
basis, of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:

Applicable Amount

 

Applicable Period

$3,112,000

 

For the 3 month period
ending September 30, 2006

$5,783,000

 

For the 6 month period
ending December 31, 2006

$8,644,000

 

For the 9 month period
ending March 31, 2007

$12,278,000

 

For the 12 month period
ending June 30, 2007

$13,686,000

 

For the 12 month period
ending September 30, 2007

$15,535,000

 

For the 12 month period
ending December 31, 2007

$17,195,000

 

For the 12 month period
ending March 31, 2008

$18,082,000

 

For the 12 month period
ending June 30, 2008

$19,247,000

 

For the 12 month period
ending September 30, 2008

$20,412,000

 

For the 12 month period
ending December 31, 2008

$21,577,000

 

For the 12 month period
ending March 31, 2009

$22,742,000

 

For the 12 month period
ending June 30, 2009

$24,000,000

 

For the 12 month period
ending each quarter thereafter

 

40


--------------------------------------------------------------------------------




                (b)           Average Monthly Backlog. Fail to achieve an
Average Monthly Backlog, measured on a quarterly basis, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

Applicable Amount

 

Applicable Period

$190,000,000

 

For the 3 month period
ending September 30, 2006

$190,000,000

 

For the 3 month period
ending each quarter thereafter

 

(c)           Capital Expenditures.  Make Capital Expenditures in any fiscal
year in excess of the amount set forth in the following table for the applicable
period:

Fiscal Year
2007

 

Fiscal Year
2008

 

Fiscal Year
2009

 

Each Fiscal
Year thereafter

$9,619,000

 

$10,099,000

 

$10,604,000

 

$10,604,000

 

41


--------------------------------------------------------------------------------




6.17.        ERISA.  (a) (i) Terminate, or permit any of their ERISA Affiliates
to terminate, any Pension Plan so as to result in any material liability to any
Borrower, any of its Subsidiaries or any ERISA Affiliate, (ii) permit to exist
any ERISA Event, or any other event or condition, which presents the risk of a
material liability to any ERISA Affiliate, (iii) make a complete or partial
withdrawal (within the meaning of ERISA Section 4201) from any Multiemployer
Plan so as to result in any material liability to any Borrower, any of its
Subsidiaries or any ERISA Affiliate, (iv) enter into any new Plan or modify any
existing Plan so as to increase its obligations thereunder which could result in
any material liability to any ERISA Affiliate, (v) permit the present value of
all nonforfeitable accrued benefits under any Plan (using the actuarial
assumptions utilized by the PBGC upon termination of a Plan) materially to
exceed the fair market value of Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Plan, or (vi)
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Agent or any Lender of any of their
rights under this Agreement or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the IRC, but only if (b) any such event(s) in
clause (a), individually or in the aggregate, could reasonably be expected to
constitute a Material Adverse Change or could reasonably be expected to result
in the imposition of a Lien on any of the rights, properties or assets of any
Borrower, any Subsidiary of a Borrower, or any ERISA Affiliate, in either case
pursuant to Title I or title IV of ERISA or to such penalty or excise tax
provisions of the IRC or to Section 401(a)(29) or 412 of the IRC.

6.18.        Inactive Subsidiaries.  No Inactive Subsidiary will incur any
Indebtedness or other material liabilities, conduct any material operations or
business or own or acquire any material assets or properties.

6.19.        Liquidity.  At any time prior to the date that Agent receives the
audited financial statements of Parent and its Subsidiaries for the fiscal year
ended June 30, 2007 in accordance with Section 5.3, permit the sum of Borrowers’
and their Restricted Subsidiaries’ Excess Availability plus Qualified Cash to be
less than $5,000,000.

7.             EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

7.1.          If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, or (b)
all or any portion of the principal of the Obligations;

42


--------------------------------------------------------------------------------




7.2.          If any Borrower or any Subsidiary of any Borrower

(a)           fails to perform or observe any covenant or other agreement
contained in any of Sections 2.7, 5.2, 5.3, 5.4, 5.5, 5.8, 5.12, 5.16, 5.17,
5.18, and 6.1 through 6.19 of this Agreement or Section 6 of the Security
Agreement;

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.7, 5.10, 5.14 and 5.15 of this Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower or
(ii) written notice thereof is given to Administrative Borrower by Agent; or

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 7 (in which event such other provision of this Section
7 shall govern), and such failure continues for a period of 20 days after the
earlier of (i) the date on which such failure shall first become known to any
officer of any Borrower or (ii) written notice thereof is given to
Administrative Borrower by Agent;

7.3.          If any material portion of any Borrower’s or any of its Restricted
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any third Person and
the same is not discharged before the earlier of 30 days after the date it first
arises or 5 days prior to the date on which such property or asset is subject to
forfeiture by such Borrower or the applicable Restricted Subsidiary;

7.4.          If an Insolvency Proceeding is commenced by any Borrower or any
Restricted Subsidiary of a Borrower;

7.5.          If an Insolvency Proceeding is commenced against any Borrower or
any Restricted Subsidiary of a Borrower, and any of the following events occur: 
(a) the applicable Borrower or Restricted Subsidiary consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, any Borrower or any Restricted
Subsidiary of a Borrower, or (e) an order for relief shall have been issued or
entered therein;

7.6.          If any Borrower or any Restricted Subsidiary of a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs;

7.7.          If one or more judgments, orders, or awards involving an aggregate
amount of $100,000, or more (except to the extent fully covered by insurance
pursuant to which the insurer has accepted liability therefor in writing) shall
be entered or filed against any Borrower or any Restricted Subsidiary of any
Borrower or with respect to any of their respective assets, and the same is not
released, discharged, bonded against, or stayed pending appeal before the
earlier of

43


--------------------------------------------------------------------------------




30 days after the date it first arises or 5 days prior to the date on which such
asset is subject to being forfeited by the applicable Borrower or the applicable
Restricted Subsidiary;

7.8.          If there is a default in one or more agreements to which any
Borrower or any Restricted Subsidiary of a Borrower is a party with one or more
third Persons relative to Indebtedness of any Borrower or any Restricted
Subsidiary of any Borrower involving an aggregate amount of $100,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person(s), irrespective of whether
exercised, to accelerate the maturity of the applicable Borrower’s or Restricted
Subsidiary’s obligations thereunder;

7.9.          If any warranty, representation, statement, or Record made herein
or in any other Loan Document or delivered to Agent or any Lender in connection
with this Agreement or any other Loan Document proves to be untrue in any
material respect (except that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

7.10.        If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor, or any such Guarantor
becomes the subject of an Insolvency Proceeding;

7.11.        If the Security Agreement or any other Loan Document that purports
to create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement or as a result of any action of Agent
or any Lender;

7.12.        Any material provision of any Loan Document shall at any time for
any reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower or any Restricted Subsidiary of a
Borrower, or a proceeding shall be commenced by any Borrower or any Restricted
Subsidiary of a Borrower, or by any Governmental Authority having jurisdiction
over any Borrower or any Restricted Subsidiary of a Borrower, seeking to
establish the invalidity or unenforceability thereof, or any Borrower or any
Restricted Subsidiary of a Borrower shall deny that it has any liability or
obligation purported to be created under any Loan Document;

7.13.        If there exists an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities) which exceeds $100,000,
or there occurs one or more ERISA Events which individually or in the aggregate
results in a Material Adverse Change or the imposition of a Lien on any of the
rights, properties or assets of any Borrower, any Subsidiary of a Borrower, or
any ERISA Affiliate, in either case pursuant to Title I or title IV of ERISA or
to such penalty or excise tax provisions of the IRC or to Section 401(a)(29) or
412 of the IRC; or

44


--------------------------------------------------------------------------------


 

7.14.        If any Change of Control shall occur.

8.             THE LENDER GROUP’S RIGHTS AND REMEDIES.

8.1.          Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand) may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group), all of which are authorized by
Borrowers:

(a)           Declare all or any portion of the Obligations, whether evidenced
by this Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

(b)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

(c)           Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent’s Liens in the Collateral and without affecting the
Obligations; and

(d)           The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 7.4 or Section 7.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations then outstanding, together with all accrued and unpaid interest
thereon and all fees and all other amounts due under this Agreement and the
other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrowers.

8.2.          Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

9.             TAXES AND EXPENSES.

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following:

45


--------------------------------------------------------------------------------




 

(a) make payment of the same or any part thereof, unless the same is the subject
of a Permitted Protest, (b) set up such reserves against the Borrowing Base or
the Maximum Revolver Amount as Agent deems necessary, in its Permitted
Discretion, to protect the Lender Group from the exposure created by such
failure, or (c) in the case of the failure to comply with Section 5.8 hereof,
obtain and maintain insurance policies of the type described in Section 5.8 and
take any action with respect to such policies as Agent deems prudent.  Any such
amounts paid by Agent shall constitute Lender Group Expenses and any such
payments shall not constitute an agreement by the Lender Group to make similar
payments in the future or a waiver by the Lender Group of any Event of Default
under this Agreement.  Agent need not inquire as to, or contest the validity of,
any such expense, tax, or Lien and the receipt of the usual official notice for
the payment thereof shall be conclusive evidence that the same was validly due
and owing.

10.           WAIVERS; INDEMNIFICATION.

10.1.        Demand; Protest; etc.  Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any such Borrower may in any way be liable.

10.2.        The Lender Group’s Liability for Collateral.  Each Borrower hereby
agrees that:  (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers,
unless caused by the gross negligence or willful misconduct of Agent or any
Lender (as finally determined by a court of competent jurisdiction).

10.3.        Indemnification.  Each Borrower shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an “Indemnified Person”) harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution, delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrowers’ and their
Subsidiaries’ compliance with the terms of the Loan Documents, (b) with respect
to any investigation, litigation, or proceeding related to this Agreement, any
other Loan Document, or the use of the proceeds of the credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets

46


--------------------------------------------------------------------------------




 

or properties currently or formerly owned, leased or operated by Parent or any
of its Subsidiaries or any Environmental Actions, Environmental Liabilities and
Costs or Remedial Actions related in any way to (i) any such assets or
properties of Parent or any of its Subsidiaries and (ii) the acts or omissions
of Parent and its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, Borrowers shall
have no obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT (BUT NOT GROSSLY
NEGLIGENT) ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.           NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

If to Administrative Borrower:

TRC COMPANIES, INC.

 

 

21 Griffin Road North

 

 

Windsor, Connecticut 06095

 

 

Attn: General Counsel

 

 

Fax No.: 860-298-6323

 

 

 

 

with copies to:

PAUL, HASTINGS, JANOFSKY & WALKER LLP

 

 

1055 Washington Boulevard

 

 

Stamford, Connecticut 06901

 

 

Attn: Christopher H. Craig, Esq.

 

 

Fax No.: 203-359-3031

 

 

 

 

If to Agent:

WELLS FARGO FOOTHILL, INC.

 

 

One Boston Place

 

 

Boston, Massachusetts 02108

 

 

Attn: Business Finance Manager

 

 

Fax No.: 617-523-1697

 

47


--------------------------------------------------------------------------------




 

with copies to:

BINGHAM MCCUTCHEN LLP

 

 

399 Park Avenue

 

 

New York, New York 10022

 

 

Attn: Mark B. Joachim, Esq.

 

 

Fax No.: 212-702-3608

 

Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

12.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWERS AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)           BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM

48


--------------------------------------------------------------------------------




 

OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. 
BORROWERS AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY
OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

13.           ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.        Assignments and Participations.

(a)           Any Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all or any portion, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount (unless waived
by the Agent) of $5,000,000 (except such minimum amount shall not apply to (x)
an assignment or delegation by any Lender to any other Lender or an Affiliate of
any Lender or (y) a group of new Lenders, each of whom is an Affiliate of each
other or a fund or account managed by any such new Lender or an Affiliate of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, however, that Borrowers and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance with Section 13.1(b), and (iii) unless waived by the Agent, the
assigning Lender or Assignee has paid to Agent for Agent’s separate account a
processing fee in the amount of $3,500.  Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

(b)           From and after the date that Agent notifies the assigning Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and, if applicable,  payment of the required
processing fee, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall

49


--------------------------------------------------------------------------------




 

cease to be a party hereto and thereto), and such assignment shall effect a
novation among Borrowers, the assigning Lender, and the Assignee; provided,
however, that nothing contained herein shall release any assigning Lender from
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 15 and Section 16.7(a) of this
Agreement.

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (vi) such Assignee agrees that it will perform all of
the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under

50


--------------------------------------------------------------------------------




 

which the Participant has the right to approve any amendment to, or any consent
or waiver with respect to, this Agreement or any other Loan Document, except to
the extent such amendment to, or consent or waiver with respect to this
Agreement or of any other Loan Document would (A) extend the final maturity date
of the Obligations hereunder in which such Participant is participating, (B)
reduce the interest rate applicable to the Obligations hereunder in which such
Participant is participating, (C) release all or substantially all of the
Collateral or guaranties (except to the extent expressly provided herein or in
any of the Loan Documents) supporting the Obligations hereunder in which such
Participant is participating, (D) postpone the payment of, or reduce the amount
of, the interest or fees payable to such Participant through such Lender, or (E)
change the amount or due dates of scheduled principal repayments or prepayments
or premiums, and (v) all amounts payable by Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that, if
amounts outstanding under this Agreement are due and unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall be deemed to have the right of set off in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.  The rights of any Participant
only shall be derivative through the Originating Lender with whom such
Participant participates and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Borrowers or their Subsidiaries,
the Collateral, or otherwise in respect of the Obligations.  No Participant
shall have the right to participate directly in the making of decisions by the
Lenders among themselves.

(f)            In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 16.7, disclose all documents and information which it now or hereafter
may have relating to Borrowers and their Subsidiaries and their respective
businesses.

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

13.2.        Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio.  No consent to assignment by the Lenders shall
release any Borrower from its Obligations.  A Lender may assign this Agreement
and the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 13.1 hereof and, except as expressly required pursuant to
Section 13.1 hereof, no consent or approval by any Borrower is required in
connection with any such assignment.

51


--------------------------------------------------------------------------------


 

14.           AMENDMENTS; WAIVERS.

14.1.        Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements or
the Fee Letter), and no consent with respect to any departure by Borrowers
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by Agent at the written request of the Required
Lenders) and Administrative Borrower (on behalf of all Borrowers) and then any
such waiver or consent shall be effective, but only in the specific instance and
for the specific purpose for which given; provided, however, that no such
waiver, amendment, or consent shall, unless in writing and signed by all of the
Lenders directly affected thereby and Administrative Borrower (on behalf of all
Borrowers), do any of the following:

(a)           increase or extend any Commitment of any Lender,

(b)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c)           reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)           change the Pro Rata Share that is required to take any action
hereunder,

(e)           amend or modify this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(f)            other than as permitted by Section 15.12, release Agent’s Lien in
and to any of the Collateral,

(g)           change the definition of “Required Lenders” or “Pro Rata Share”,

(h)           contractually subordinate any of the Agent’s Liens,

(i)            other than in connection with a merger, liquidation, dissolution
or sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money,

(j)            amend any of the provisions of Section 2.4(b)(i) or (ii),

(k)           change the definition of Borrowing Base or the definitions of
Eligible Accounts, Eligible Billed Accounts, Eligible Unbilled Accounts, Maximum
Revolver Amount, or change Section 2.1(b), or

(l)            amend any of the provisions of Section 15.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties

52


--------------------------------------------------------------------------------




 

of Agent, Issuing Lender, or Swing Lender, as applicable, under this Agreement
or any other Loan Document.  The foregoing notwithstanding, any amendment,
modification, waiver, consent, termination, or release of, or with respect to,
any provision of this Agreement or any other Loan Document that relates only to
the relationship of the Lender Group among themselves, and that does not affect
the rights or obligations of Borrowers, shall not require consent by or the
agreement of Borrowers.

14.2.        Replacement of Holdout Lender.

(a)           If any action to be taken by the Lender Group or Agent hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization, or
agreement, then Agent, upon at least 5 Business Days prior irrevocable notice to
the Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder.  Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b)           Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 13.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

14.3.        No Waivers; Cumulative Remedies.  No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.           AGENT; THE LENDER GROUP.

15.1.        Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints WFF as its representative under this Agreement and the
other Loan Documents and

53


--------------------------------------------------------------------------------




 

each Lender hereby irrevocably authorizes Agent to execute and deliver each of
the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as such
on the express conditions contained in this Section 15.  The provisions of this
Section 15 (other than the proviso to Section 15.11(a)) are solely for the
benefit of Agent, and the Lenders, and Borrowers and their Subsidiaries shall
have no rights as a third party beneficiary of any of the provisions contained
herein.  Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFF is merely the representative of the
Lenders, and only has the contractual duties set forth herein.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers, the Obligations, the Collateral, the Collections of Borrowers and
their Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2.        Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3.        Liability of Agent.  None of the Agent Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or

54


--------------------------------------------------------------------------------




 

any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by any Borrower or any Subsidiary or Affiliate of any Borrower, or any
officer or director thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
books and records or properties of Borrowers or the books or records or
properties of any of Borrowers’ Subsidiaries or Affiliates.

15.4.        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

15.5.        Notice of Default or Event of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.”  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 8; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

55


--------------------------------------------------------------------------------




 

15.6.        Credit Decision.  Each Lender acknowledges that none of the Agent
Related Persons has made any representation or warranty to it, and that no act
by Agent hereinafter taken, including any review of the affairs of Borrowers and
their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to a Loan
Document that may come into the possession of any of the Agent Related Persons.

15.7.        Costs and Expenses; Indemnification.  Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrowers and their Subsidiaries received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders.  In the event Agent is not reimbursed
for such costs and expenses by Borrowers or their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender’s
Pro Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrowers and without limiting
the obligation of Borrowers to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement

56


--------------------------------------------------------------------------------




 

(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8.        Agent in Individual Capacity.  WFF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group.  The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Borrowers or their Affiliates and
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include WFF in its individual capacity.

15.9.        Successor Agent.  Agent may resign as Agent upon 45 days notice to
the Lenders (unless such notice is waived by the Required Lenders).  If Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
Agent for the Lenders.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders, a successor Agent.  If Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 15 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 45 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above.

15.10.      Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrowers
or their Affiliates and any other Person party to any

57


--------------------------------------------------------------------------------




 

Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.  With respect to the Swing Loans and Protective Advances,
Swing Lender shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the sub-agent of
Agent.

15.11.      Withholding Taxes.

(a)           All payments made by any Borrower hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Taxes, and in the
event any deduction or withholding of Taxes is required, each Borrower shall
comply with the penultimate sentence of this Section 15.11(a).  “Taxes” shall
mean, any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of any Lender) and all interest, penalties or similar
liabilities with respect thereto.  If any Taxes are so levied or imposed, each
Borrower agrees to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 15.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction) or failure to provide any necessary withholding
exemption or reduction forms or other documentation as set forth in Sections
15.11(b) and 15.11(c).  Each Borrower will furnish to Agent as promptly as
possible after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by any Borrower.

(b)           If a Lender claims an exemption from United States withholding
tax, Lender agrees with and in favor of Agent and any Borrower, to deliver to
Agent:

(i)            if such Lender claims an exemption from United States withholding
tax pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any Borrower (within
the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to any Borrower within the meaning of Section 864(d)(4) of
the IRC, and (B) a properly completed and executed IRS Form W-8BEN, before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or any Borrower;

58


--------------------------------------------------------------------------------


 

(ii)           if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before receiving its first payment under this Agreement
and at any other time reasonably requested by Agent or any Borrower;

(iii)          if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or any
Borrower; or

(iv)          such other form or forms, including IRS Form W-9, as may be
required under the IRC or other laws of the United States as a condition to
exemption from, or reduction of, United States withholding or backup withholding
tax before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or any Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(c)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, Lender agrees with and in favor of
Agent and Borrowers, to deliver to Agent any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax before receiving
its first payment under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower.

Lender agrees promptly to notify Agent and Administrative Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)           If any Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrowers to such Lender, such
Lender agrees to notify Agent and Administrative Borrower of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrowers
to such Lender.  To the extent of such percentage amount, Agent and Borrowers
will treat such Lender’s documentation provided pursuant to Sections 15.11(b) or
15.11(c) as no longer valid.  With respect to such percentage amount, Lender
shall provide new documentation, pursuant to Sections 15.11(b) or 15.11(c), if
applicable.

(e)           If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by subsection (b)
or (c) of this Section 15.11 are not delivered to Agent, then Agent may withhold
from any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(f)            If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to

59


--------------------------------------------------------------------------------




 

or for the account of any Lender due to a failure on the part of the Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless for
all amounts paid, directly or indirectly, by Agent, as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent under this Section 15.11, together
with all costs and expenses (including attorneys fees and expenses).  The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of Agent.

15.12.      Collateral Matters.

(a)           The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to Agent that the sale or disposition is permitted under
Section 6.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or its Subsidiaries owned any
interest at the time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to a Borrower or its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders.  Upon request by Agent or
Administrative Borrower at any time, the Lenders will confirm in writing Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 15.12; provided, however, that (1) Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(b)           Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other

60


--------------------------------------------------------------------------------




 

duty or liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.

15.13.      Restrictions on Actions by Lenders; Sharing of Payments.

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrowers or any deposit
accounts of Borrowers now or hereafter maintained with such Lender.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.14.      Agency for Perfection.  Agent hereby appoints each other Lender as
its agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected only by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

15.15.      Payments by Agent to the Lenders.  All payments to be made by Agent
to the Lenders shall be made by bank wire transfer of immediately available
funds pursuant to such wire transfer instructions as each party may designate
for itself by written notice to Agent.  Concurrently with each such payment,
Agent shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.16.      Concerning the Collateral and Related Loan Documents.  Each member
of the Lender Group authorizes and directs Agent to enter into this Agreement
and the other Loan

61


--------------------------------------------------------------------------------




 

Documents.  Each member of the Lender Group agrees that any action taken by
Agent in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral and the exercise by Agent of its powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.17.      Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information.  By becoming a party to this
Agreement, each Lender:

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon Borrowers’ and their Subsidiaries’ books and
records, as well as on representations of Borrowers’ personnel,

(d)           agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 16.7, and

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of Borrowers; and (ii) to pay and protect, and indemnify,
defend and hold Agent, and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including, attorneys fees and costs) incurred by Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrowers, any Lender may, from time to
time, reasonably request

62


--------------------------------------------------------------------------------




 

Agent to exercise such right as specified in such Lender’s notice to Agent,
whereupon Agent promptly shall request of Administrative Borrower the additional
reports or information reasonably specified by such Lender, and, upon receipt
thereof from Administrative Borrower, Agent promptly shall provide a copy of
same to such Lender, and (z) any time that Agent renders to Administrative
Borrower a statement regarding the Loan Account, Agent shall send a copy of such
statement to each Lender.

15.18.      Several Obligations; No Liability.  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

15.19.      Bank Product Providers.  Each Bank Product Provider shall be deemed
a party hereto for purposes of any reference in a Loan Document to the parties
for whom Agent is acting; it being understood and agreed that the rights and
benefits of such Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s right to share in payments and
collections out of the Collateral as more fully set forth herein.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.

16.           GENERAL PROVISIONS.

16.1.        Effectiveness.  This Agreement shall be binding and deemed
effective when executed by Borrowers, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

16.2.        Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

16.3.        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrowers,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and

63


--------------------------------------------------------------------------------




 

shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

16.4.        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

16.5.        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

16.6.        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Borrower or Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the liability of Borrowers
or Guarantors automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

16.7.        Confidentiality.

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrowers
and their Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except:  (i) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (ii)
to Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 16.7, (iii) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (iv) as may be agreed to in advance
by Administrative Borrower or its Subsidiaries or as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process, (v)
as to any such information that is or becomes generally available to the public
(other than as a result of

64


--------------------------------------------------------------------------------




 

prohibited disclosure by Agent or the Lenders), (vi) in connection with any
assignment, participation or pledge of any Lender’s interest under this
Agreement, provided that any such assignee, participant, or pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (vii) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents.  The provisions of this Section
16.7(a) shall survive for 2 years after the payment in full of the Obligations.

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may provide information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services.

16.8.        Lender Group Expenses.  Borrowers agree to pay any and all Lender
Group Expenses promptly after demand therefor by Agent and agrees that their
obligations contained in this Section 16.8 shall survive payment or satisfaction
in full of all other Obligations.

16.9.        USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies Borrowers that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of
Borrowers and other information that will allow such Lender to identify
Borrowers in accordance with the Patriot Act.

16.10.      Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

16.11.      Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. 
To induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the

65


--------------------------------------------------------------------------------




 

Lender Group and hold each member of the Lender Group harmless against any and
all liability, expense, loss or claim of damage or injury, made against the
Lender Group by any Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Loan Account and Collateral of
Borrowers as herein provided, (b) the Lender Group’s relying on any instructions
of the Administrative Borrower, or (c) any other action taken by the Lender
Group hereunder or under the other Loan Documents, except that Borrowers will
have no liability to the relevant Agent-Related Person or Lender-Related Person
under this Section 16.10 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person or
Lender-Related Person, as the case may be.

[Signature pages to follow.]

66


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

TRC COMPANIES, INC.,
a Delaware corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Senior Vice President

 

 

 

 

 

 

 

TRC ENVIRONMENTAL
CORPORATION,
a Connecticut corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC ENGINEERS, INC.,
a New Jersey corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC OMNI ENVIRONMENTAL
CORPORATION,
a New Jersey corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

ECON CAPITAL, LP,
a Texas limited partnership, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

[SIGNATURE PAGE OF CREDIT AGREEMENT]


--------------------------------------------------------------------------------




 

TRC MARIAH ASSOCIATES, INC.,
a Wyoming corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC GARROW ASSOCIATES, INC.,
a Georgia corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

NOVAK ENGINEERING, INC.,
a Michigan corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

SITE-BLAUVELT ENGINEERS, INC.
(VA),
a Virginia corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

SITE-BLAUVELT ENGINEERS, INC.
(NJ),
a New Jersey corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

SITE CONSTRUCTION SERVICES, INC.,
a New Jersey corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

[SIGNATURE PAGE OF CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------




 

SITE-BLAUVELT ENGINEERS, INC.
(NY),
a New York corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

ENVIRONOMICS, INC.,
an Arizona corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

ENVIRONOMICS SOUTHWEST, L.L.C.,
an Arizona limited liability company, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

ENVIRONOMICS WEST, L.L.C.,
an Arizona limited liability company, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

ENVIRONOMICS TX, L.L.C.,
an Arizona limited liability company, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

[SIGNATURE PAGE OF CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------




 

WILLIS ENGINEERING INC.,
a Louisiana corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

VPOINT,
a Nevada corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC RAVIV ASSOCIATES, INC.,
a New Jersey corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

BV ENGINEERING,
a California corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC SOLUTIONS, INC.,
a California corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC LOWNEY,
a California corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

[SIGNATURE PAGE OF CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------




 

IMBSEN & ASSOCIATES,
a California corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

TRC ENGINEERED AUTOMATION
SYSTEMS, INCORPORATED,
a California corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

ESSEX ENVIRONMENTAL, INC.,
a California corporation , as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

VECTRE CORP.,
a New Jersey corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

E/PRO ENGINEERING AND
ENVIRONMENTAL CONSULTING LLC,
a Maine limited liability company, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

SGS WITTER, INC.,
a New Mexico corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

[SIGNATURE PAGE OF CREDIT AGREEMENT]

 


--------------------------------------------------------------------------------




 

CUBIX CORPORATION,
a Texas corporation, as a Borrower

 

 

 

 

By:

/s/ Martin H. Dodd

 

Title:

Secretary

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender

 

 

 

 

By:

/s/ Brent Shay

 

Title:

Vice President

 

[SIGNATURE PAGE OF CREDIT AGREEMENT]


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

1.

 

DEFINITIONS AND CONSTRUCTION

 

1

 

 

 

1.1.

 

Definitions

 

1

 

 

 

1.2.

 

Accounting Terms

 

1

 

 

 

1.3.

 

Code

 

1

 

 

 

1.4.

 

Construction

 

1

 

 

 

1.5.

 

Schedules and Exhibits

 

2

 

2.

 

LOAN AND TERMS OF PAYMENT

 

2

 

 

 

2.1.

 

Revolver Advances

 

2

 

 

 

2.2.

 

Intentionally omitted

 

2

 

 

 

2.3.

 

Borrowing Procedures and Settlements

 

3

 

 

 

2.4.

 

Payments

 

8

 

 

 

2.5.

 

Overadvances

 

10

 

 

 

2.6.

 

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

 

10

 

 

 

2.7.

 

Cash Management

 

12

 

 

 

2.8.

 

Crediting Payments; Clearance Charge

 

12

 

 

 

2.9.

 

Designated Account

 

13

 

 

 

2.10.

 

Maintenance of Loan Account; Statements of Obligations

 

13

 

 

 

2.11.

 

Fees

 

14

 

 

 

2.12.

 

Letters of Credit

 

14

 

 

 

2.13.

 

LIBOR Option

 

17

 

 

 

2.14.

 

Capital Requirements

 

19

 

 

 

2.15.

 

Joint and Several Liability of Borrowers

 

20

 

3.

 

CONDITIONS; TERM OF AGREEMENT

 

23

 

 

 

3.1.

 

Conditions Precedent to the Initial Extension of Credit

 

23

 

 

 

3.2.

 

Conditions Precedent to all Extensions of Credit

 

23

 

 

 

3.3.

 

Term

 

23

 

 

 

3.4.

 

Effect of Termination

 

23

 

 

 

3.5.

 

Early Termination by Borrowers

 

24

 

4.

 

REPRESENTATIONS AND WARRANTIES

 

25

 

 

 

4.1.

 

No Encumbrances

 

25

 

 

i


--------------------------------------------------------------------------------




 

 

4.2.

 

Eligible Accounts

 

25

 

 

 

4.3.

 

Intentionally Omitted

 

26

 

 

 

4.4.

 

Equipment

 

26

 

 

 

4.5.

 

Location of Inventory and Equipment

 

26

 

 

 

4.6.

 

Inventory Records

 

26

 

 

 

4.7.

 

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

 

26

 

 

 

4.8.

 

Due Organization and Qualification; Subsidiaries

 

26

 

 

 

4.9.

 

Due Authorization; No Conflict

 

27

 

 

 

4.10.

 

Litigation

 

29

 

 

 

4.11.

 

No Material Adverse Change

 

29

 

 

 

4.12.

 

Fraudulent Transfer

 

29

 

 

 

4.13.

 

Employee Compliance

 

29

 

 

 

4.14.

 

Environmental Condition

 

30

 

 

 

4.15.

 

Intellectual Property

 

31

 

 

 

4.16.

 

Leases

 

31

 

 

 

4.17.

 

Deposit Accounts and Securities Accounts

 

31

 

 

 

4.18.

 

Complete Disclosure

 

31

 

 

 

4.19.

 

Indebtedness

 

32

 

 

 

4.20.

 

Inactive Subsidiaries

 

32

 

5.

 

AFFIRMATIVE COVENANTS

 

32

 

 

 

5.1.

 

Accounting System

 

32

 

 

 

5.2.

 

Collateral Reporting

 

32

 

 

 

5.3.

 

Financial Statements, Reports, Certificates

 

32

 

 

 

5.4.

 

Guarantor Reports

 

32

 

 

 

5.5.

 

Inspection

 

32

 

 

 

5.6.

 

Maintenance of Properties

 

33

 

 

 

5.7.

 

Taxes

 

33

 

 

 

5.8.

 

Insurance

 

33

 

 

 

5.9.

 

Location of Inventory and Equipment

 

34

 

 

ii


--------------------------------------------------------------------------------




 

 

5.10.

 

Compliance with Laws

 

34

 

 

 

5.11.

 

Leases

 

34

 

 

 

5.12.

 

Existence

 

34

 

 

 

5.13.

 

Environmental

 

34

 

 

 

5.14.

 

Disclosure Updates

 

35

 

 

 

5.15.

 

Control Agreements

 

35

 

 

 

5.16.

 

Formation of Subsidiaries

 

35

 

 

 

5.17.

 

Further Assurances

 

35

 

 

 

5.18.

 

ERISA Compliance

 

36

 

6.

 

NEGATIVE COVENANTS

 

37

 

 

 

6.1.

 

Indebtedness

 

37

 

 

 

6.2.

 

Liens

 

37

 

 

 

6.3.

 

Restrictions on Fundamental Changes

 

37

 

 

 

6.4.

 

Disposal of Assets

 

38

 

 

 

6.5.

 

Change Name

 

38

 

 

 

6.6.

 

Nature of Business

 

38

 

 

 

6.7.

 

Prepayments and Amendments

 

38

 

 

 

6.8.

 

Intentionally Omitted

 

38

 

 

 

6.9.

 

Consignments

 

38

 

 

 

6.10.

 

Distributions

 

38

 

 

 

6.11.

 

Accounting Methods

 

38

 

 

 

6.12.

 

Investments

 

39

 

 

 

6.13.

 

Transactions with Affiliates

 

39

 

 

 

6.14.

 

Use of Proceeds

 

39

 

 

 

6.15.

 

Inventory and Equipment with Bailees

 

39

 

 

 

6.16.

 

Financial Covenants

 

40

 

 

 

6.17.

 

ERISA

 

42

 

 

 

6.18.

 

Inactive Subsidiaries

 

42

 

7.

 

EVENTS OF DEFAULT

 

42

 

8.

 

THE LENDER GROUP’S RIGHTS AND REMEDIES

 

45

 

 

iii


--------------------------------------------------------------------------------




 

 

8.1.

 

Rights and Remedies

 

45

 

 

 

8.2.

 

Remedies Cumulative

 

45

 

9.

 

TAXES AND EXPENSES

 

45

 

10.

 

WAIVERS; INDEMNIFICATION

 

46

 

 

 

10.1.

 

Demand; Protest; etc

 

46

 

 

 

10.2.

 

The Lender Group’s Liability for Collateral

 

46

 

 

 

10.3.

 

Indemnification

 

46

 

11.

 

NOTICES

 

47

 

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

48

 

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

 

49

 

 

 

13.1.

 

Assignments and Participations

 

49

 

 

 

13.2.

 

Successors

 

51

 

14.

 

AMENDMENTS; WAIVERS

 

52

 

 

 

14.1.

 

Amendments and Waivers

 

52

 

 

 

14.2.

 

Replacement of Holdout Lender

 

53

 

 

 

14.3.

 

No Waivers; Cumulative Remedies

 

53

 

15.

 

AGENT; THE LENDER GROUP

 

53

 

 

 

15.1.

 

Appointment and Authorization of Agent

 

53

 

 

 

15.2.

 

Delegation of Duties

 

54

 

 

 

15.3.

 

Liability of Agent

 

54

 

 

 

15.4.

 

Reliance by Agent

 

55

 

 

 

15.5.

 

Notice of Default or Event of Default

 

55

 

 

 

15.6.

 

Credit Decision

 

56

 

 

 

15.7.

 

Costs and Expenses; Indemnification

 

56

 

 

 

15.8.

 

Agent in Individual Capacity

 

57

 

 

 

15.9.

 

Successor Agent

 

57

 

 

 

15.10.

 

Lender in Individual Capacity

 

57

 

 

 

15.11.

 

Withholding Taxes

 

58

 

 

 

15.12.

 

Collateral Matters

 

60

 

 

 

15.13.

 

Restrictions on Actions by Lenders; Sharing of Payments

 

61

 

 

iv


--------------------------------------------------------------------------------




 

 

15.14.

 

Agency for Perfection

 

61

 

 

 

15.15.

 

Payments by Agent to the Lenders

 

61

 

 

 

15.16.

 

Concerning the Collateral and Related Loan Documents

 

61

 

 

 

15.17.

 

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

 

62

 

 

 

15.18.

 

Several Obligations; No Liability

 

63

 

 

 

15.19.

 

Bank Product Providers

 

63

 

16.

 

GENERAL PROVISIONS

 

63

 

 

 

16.1.

 

Effectiveness

 

63

 

 

 

16.2.

 

Section Headings

 

63

 

 

 

16.3.

 

Interpretation

 

63

 

 

 

16.4.

 

Severability of Provisions

 

64

 

 

 

16.5.

 

Counterparts; Electronic Execution

 

64

 

 

 

16.6.

 

Revival and Reinstatement of Obligations

 

64

 

 

 

16.7.

 

Confidentiality

 

64

 

 

 

16.8.

 

Lender Group Expenses

 

65

 

 

 

16.9.

 

USA PATRIOT Act

 

65

 

 

 

16.10.

 

Integration

 

65

 

 

 

16.11.

 

Parent as Agent for Borrowers

 

65

 

 

v


--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Notice

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule P-1

Permitted Holders

Schedule P-2

Permitted Liens

Schedule R-1

Real Property Collateral

Schedule 1.1

Definitions

Schedule 2.7(a)

Cash Management Banks

Schedule 3.1

Conditions Precedent

Schedule 3.6(b)

Collateral Access Agreements to be Delivered Post-Closing

Schedule 3.6(d)

Deposit Accounts to be Covered Post-Closing

Schedule 4.5

Locations of Inventory and Equipment

Schedule 4.7(a)

States of Organization

Schedule 4.7(b)

Chief Executive Offices

Schedule 4.7(c)

Organizational Identification Numbers

Schedule 4.7(d)

Commercial Tort Claims

Schedule 4.8(b)

Capitalization of Borrowers

Schedule 4.8(c)

Capitalization of Borrowers’ Subsidiaries

Schedule 4.10

Litigation

Schedule 4.13(a)

List of Plans

Schedule 4.13(d)

Plans that Provide Benefits for Retired or Former Employees

Schedule 4.14

Environmental Matters

Schedule 4.15

Intellectual Property

Schedule 4.17

Deposit Accounts and Securities Accounts

Schedule 4.19

Permitted Indebtedness

Schedule 5.2

Collateral Reporting

Schedule 5.3

Financial Statements, Reports, Certificates

Schedule 6.6

Nature of Business

 


--------------------------------------------------------------------------------